PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Subrahmanyam et al.
Application No. 15/118,422
Filed: 11 Aug 2016
For: AN INTEGRATED DEVICE FOR CONDUCTING MAMMOGRAPHY, TOMOSYNTHESIS AND STEREOTACTIC BIOPSY IN MULTIPOSITION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the unintentional provisions of 37 CFR 1.137(a), filed January 27, 2022 to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice of Non-Compliant Amendment (37 CFR 1.121) mailed, September 2, 2021 which set a shortened statutory period for reply of two (2) months.  A one-month extension of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on December 3, 2021.  The Notice of Abandonment was mailed December 8, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.

This application is being referred to Technology Center AU 3793 for appropriate action in the normal course of business on the reply received. 




/TERRI S JOHNSON/Paralegal Specialist, OPET